Bell, J.
1. A ground of a motion for a new trial assigning error on the action of the court in permitting a witness to answer a certain question, which does not disclose the answer objected to, presents no question for determination. Southern Ry. Co. v. Wright, 6 Ga. App. 175 (64 S. E. 703); Smith v. State, 119 Ga. 113 (46 S. E. 79); City of Moultrie v. Cook, 11 Ga. App. 649 (1) (75 S. E. 991).
2. Where on the trial of an action for the purchase-price of goods charged to the defendant but delivered to another the evidence makes a ease of sales wholly on the authority, written or verbal, of the defendant, and wholly on his credit, from first t'o last, he is an original debtor, and the law of promise to answer for the debt, default, or miscarriage of another is not applicable. McLendon v. Frost, 57 Ga. 448 (15). The defendant denied that he had given such authority, but the evidence was conflicting, and the jury were authorized to find against him on this issue. See Cordray v. James, 19 Ga. App. 156 (1) (91 S. E. 239).
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.